Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered October 22, 2004, which, inter alia, affirmed an order of Civil Court, Bronx County (Elizabeth J. Yalin Tao, J.), entered January 16, 2003, denying respondent tenant’s motion to stay eviction in a summary holdover proceeding, unanimously affirmed, without costs.
The tenant acted pro se when the landlord commenced the latest of four holdover proceedings against him for chronic nonpayment of rent. He eventually stipulated to a six-month schedule of payments on penalty of losing the apartment. After making several of these payments late, he moved, again pro se, for relief from the stipulation, which Civil Court denied. At this point he obtained counsel, who moved for reargument, which was also denied.
The tenant admittedly violated a stipulation into which he had voluntarily entered (see Mill Rock Plaza Assoc. v Lively, 224 AD2d 301 [1996]). The record reveals that Civil Court *467discussed the stipulation with the tenant before he signed it. Although no transcript exists to show the precise points reviewed, the tenant has not convincingly shown that he unwittingly forewent the assertion of any fatal defect in the fourth holdover proceeding against him. Moreover, the record shows that on the motion to vacate, Civil Court adequately considered the fairness of the stipulation and properly found no reason to relieve the tenant of its effects.
We have considered the tenant’s remaining arguments and find them without merit. Concur—Andrias, J.P., Saxe, Friedman, Gonzalez and Catterson, JJ. [See 5 Misc 3d 127(A), 2004 NY Slip Op 51234(U) (2004).]